DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-15 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160300387 A1 to Ziman in view of U.S. Pub. No. 20130291037 A1 to Im and in further view of U.S. Pub. No. 20140325392 A1 to Gossweiler.
claim 1 and 6, Ziman discloses a video distribution system comprising: 
circuitry configured to detect movement of a distributing user that distributes a video (Ziman ¶0024-0025, 0062 detecting movement, e.g. head/body/eye movements, of a user that transmits video), 
transmit movement information based on the detected movement to a server (Ziman ¶0024-0026, 0062, transmitting movement data based on the user detected movement to the server), 
display an image on a display based on video data received from the server (Ziman ¶0031-0032, displaying image based on the video generated and received by the server), 
generate video data including an avatar object of the distributing user based on the movement information (Ziman ¶0031-0032, 0037-0040, 0062, generating video including a plurality avatars of users who transmit video based on the movement information).
Ziman does not expressly disclose send a display request to display an object in the video to the server, store the distributing user in association with a group, and transmit evaluation information in which the group is evaluated based on the display request with respect to the group.
Im discloses send a display request to display an object in the video to the server (Im Fig. 1, 2, 6-10, 24, ¶0039, 0048, 0107, 0109, sending display request to display various detailed access information in the video to the server, e.g. Fig 6-10), and 
Im Fig. 1, 2, 6-10, 24, ¶0109, 0116, 0122, transmitting e.g. voting information in which the group/friends voted based on the various detailed access information with respect to the group/friends.
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ziman by to send a display request to display an object in the video to the server, and transmit evaluation information in which the group is evaluated based on the display request with respect to the group as disclosed by Im. The suggestion/motivation would have been in order to request information to be displayed with the video allowing various real time information to be displayed enhancing the user’s experience.
Ziman and Im do not expressly disclose store the distributing user in association with a group.
Gossweiler discloses store the distributing user in association with a group (Gossweiler ¶0121).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ziman and Im by to store the distributing user in association with a group as disclosed by Gossweiler. The suggestion/motivation would have been in order to quickly/efficiently populate the user’s friends list from a database thereby enhancing the user’s experience.
claim 3, Im discloses wherein the circuitry is further configured to accumulate a predetermined value corresponding to the display request for each group (Im Fig. 1, 2, 6-10, 24, ¶0107, 0115-0116, various numbers/values corresponding to the display request for the group/friends).
As to claim 4, Im discloses wherein the circuitry is further configured to accumulate compensation for the object that is requested for display by the display request for each group (Im Fig. 1, 2, 6-10, 18, 24, ¶0106-0107, 0109, 0149, reward menu).
As to claim 5, Im discloses wherein the circuitry is further configured to display the group to which the distributing user belongs in an identifiable manner in a video view distributed by the distributing user or a video distribution list (Im Fig. 7, ¶0109-0110, 0155-0158, 0161, displaying friends list).
As to claim 9, Ziman discloses wherein the circuitry detects the movement of the distributing user based on data received from one or more sensors (Ziman ¶0024-0026, 0059, 0062, camera/sensor to detect motiton of the user).
As to claim 10, Ziman discloses wherein the data received from the one or more sensors includes at least one of data of a facial expression of the distributing user, data of a position of the distributing user relative to the one or more sensors, and data of motion of a body portion of the distributing user (Ziman ¶0024-0026, 0059, 0062, facial expression, movement of hand).

Claim 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20130291037 A1 to Im in view of U.S. Pub. No. 20140267544 A1 to Li.
As to claim 7 and 8, Im discloses an information processing device comprising: 
circuitry configured to display a video (Im Fig. 1, 2, 6-10, 24, ¶0039, 0048, 0107, 0109, displaying video),
display a group to which the distributing user belongs in an identifiable manner in a video view or a video distribution list including images of multiple videos (Im Fig. 7, ¶0109-0110, 0155-0158, 0161, displaying friends list), and 
send a display request to display an object in one of the videos to the server (Im Fig. 1, 2, 6-10, 24, ¶0039, 0048, 0107, 0109, sending display request to display various detailed access information in the video to the server, e.g. Fig 6-10).
Im does not expressly disclose display a video including an avatar object of a distributing user on a display based on video data received from a server.
Li discloses display a video including an avatar object of a distributing user on a display based on video data received from a server (Li Fig. 3-7, ¶0015, 0025, 0026, 0032, 0037, displaying avatar video of user on display based on the video received from server).
Im by display a video including an avatar object of a distributing user on a display based on video data received from a server as disclosed by Li. The suggestion/motivation would have been in order to provide avatar of the user with facial expressions thereby enhancing the user’s experience and/or offloading the generation of the avatar at the server reducing processing resources at the client device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160300387 A1 to Ziman in view of U.S. Pub. No. 20130291037 A1 to Im in further view of U.S. Pub. No. 20140325392 A1 to Gossweiler and in further view of U.S. Pub. No. 20170374391 A1 to Akagawa.
As to claim 11, Ziman, Im and Gossweiler do not expressly disclose wherein the circuitry is configured to store user management information including identification information of the distributing user, video distribution history of the distributing user, and video viewing history of the distributing user.
Akagawa discloses wherein the circuitry is configured to store user management information including identification information of the distributing user, video distribution history of the distributing user, and video viewing history of the distributing user (Akagawa Fig. 4, ¶0069, 0073, 0078, user ID, distribution history and viewing history).
Ziman, Im and Gossweiler by wherein the circuitry is configured to store user management information including identification information of the distributing user, video distribution history of the distributing user, and video viewing history of the distributing user as disclosed by Akagawa. The suggestion/motivation would have been in order to store and manage a plurality of information of users of the video distribution service that allows the user to browse the information enhancing the user’s experience. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160300387 A1 to Ziman in view of U.S. Pub. No. 20130291037 A1 to Im in further view of U.S. Pub. No. 20140325392 A1 to Gossweiler and in further view of U.S. Pub. No. 20200380486 A1 to Wright.
As to claim 12, Ziman, Im and Gossweiler do not expressly disclose wherein the display request is a request from a viewing user viewing the avatar object of the distributing user.
Wright discloses wherein the display request is a request from a viewing user viewing the avatar object of the distributing user (Wright Fig. 4, ¶0078, gift request from one user/avatar to another user/avatar).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ziman, Im and Gossweiler by wherein the display request is a request from a viewing user Wright. The suggestion/motivation would have been in order to provide gift exchange between a plurality of users thereby enhancing the user’s experience.
As to claim 13, Wright discloses wherein the display request is a request for a gift to be provided to the avatar object of the distributing user from the viewing user (Wright Fig. 4, ¶0078, gift request from one user/avatar to another user/avatar).

Allowable Subject Matter
Claims 2 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2 and 14-15 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claim 2, wherein the Applicant discloses wherein the distributing user includes multiple distributing users, the group includes multiple groups, the evaluation information includes information related to whether each of the groups has won or lost, and the circuitry is further configured to display an indication in a video distribution list displaying multiple images corresponding to videos distributed by the distributing users so that the indication distinguishes one of the images, corresponding to a video of a distributing user who belongs to one of the groups that has won, from another one of the images.
	
Conclusion
Claims 1 and 3-13 have been rejected.
Claims 2 and 14-15 are objected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426